DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-38 are pending in the application. 
Applicant’s amendment to the claims, filed on April 14, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
It is noted that claim 31 of the claim listing filed on April 14, 2022 has the status identifier “(Previously Presented)”. However, claim 31 is withdrawn from consideration and should have the status identifier “(Withdrawn)”. See MPEP 714.II. C.(A).
Applicant’s amendment to the specification, filed on April 14, 2022, is acknowledged. 
Applicant’s amendment to the drawing figures, filed on April 14, 2022, is acknowledged. 
Applicant’s remarks filed on April 14, 2022 in response to the non-final rejection mailed on January 14, 2022 are acknowledged.

Election/Restrictions
The elected subject matter is:
species A), the second protein of interest is integrated into a first pre-defined site in the genome,  
species AA), providing the recombinant protein as an active pharmacological ingredient, and
species BBB), the first protein of interest is an immunoglobulin or immunoglobulin-like protein.
Claims 26 and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 1, 2021.

Election of Species
The instant election of species is necessitated by the applicant’s amendment to the claims filed on April 14, 2022, particularly the amendment to add new claims 36-38. 
This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
AAAA) wherein selecting the cell with increased capacity to produce the first protein of interest comprises isolating clones from a culture of said identified cells expressing the first protein of interest (claim 36) or comprises isolating pools or clones from said identified cells expressing the first protein of interest after (1) different culture time in a continuous culture format such as a perfusion culture or (2) different number of individual cultures starting with inoculation of a first culture using said identified cells expressing the first protein of interest and using a volume from a finished culture to inoculate a next culture or (3) a combination of (1) and (2) (claim 37); and
BBBB) wherein selecting the cell with increased capacity to produce the first protein of interest comprises performing targeted engineering by applying gene editing methods to introduce, remove or modify genetic material in the genome of said identified cells expressing the first protein of interest.
Applicant is required, in reply to this action, to elect a single species between AAAA) and BBBB) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 24-35. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The reference of Rance et al. (US 2015/0167020 A1; cited on PTO-892 mailed on January 14, 2022) teaches selecting cells with increased capacity to produce the first protein of interest by isolating clones from a culture of said identified cells expressing the first protein of interest (e.g., paragraphs [0106] and [0114]). As such, at least the species of AAAA) is not a contribution over the prior art. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656